Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.
 
Response to Amendment
The Amendment filed 08/11/2022 has been entered. Claims 1,4, 12, 14 and 20 have been amended. Claim 5 has been canceled. Claim 22 has been added. Claims 1-4, 6 and 8-22 remain pending in the application.
Response to Arguments
3.	Applicant’s arguments with respect to claims 1-4, 6 and 8-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 10-11 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lakhani et al. (US 20180332033 A1) in view of Shaprio et al. (US 20190213860 A1) and further in view of Kulkarni et al. (US 20180330293 A1).
Regarding claim 1, Lakhani teaches a method (Method of Fig. 9) of commissioning a third-party electronic device of a user (e.g. 2nd electronic device 104) for use with a tracking service (System 100 may also include monitoring server 114 for periodically monitoring session information and device information during access to various resources by first device, [0046]) via an application (monitoring application 518 and secure access application 212/308) associated with the tracking service executing on a computing device of the user (1st electronic device 102), comprising: 
detecting, by the application executing on the computing device of the user, the third- party electronic device within a communicative range of the computing device of the user (A first device 102 may detect a presence of second device 104 within a predetermined proximity range of first device 102, [0084], first device 102 may be wirelessly paired with second device 104, for example, by positioning second device 104 within a predetermined proximity range of first device 102 to form a bonded state (e.g., such as via a Bluetooth protocol, [0116]), wherein the third-party electronic device is not associated with the tracking service (Fig.1 depicts that second electronic device 104 is not connecting to the servers), is not communicatively coupled with the tracking service (In some examples, second device 102 may include optional network interface 307, for direct communication with, for example, registration server 110 and/or monitoring server 114, [0069], one of ordinary skill in the art will understand that the second device may not have network interface, thus impossible to communicate directly to device without short short-range wireless communication interface, since in this situation the second device will only include the wireless communication interface 306; Wireless communication interface may be controlled by processor to interact with second device such that information is passed between first device and second device i.e., over a short-range or long-range wireless communication channel, see [0056]), and has a primary function other than device tracking (application of the obtained security credentials (while in an authenticated state) may cause a locking mechanism at the physical access point to disengage, thereby permitting access to the physical access point, [0109]);
initiating, by the application, a commissioning exchange with the third-party electronic device (At step 908, registration server 110 may cause secure storage areas 204, 304 to be created on respective first device 102 and second device 104, see [0118]); 
providing, by the application, an output of the commissioning exchange to a tracking system server associated with the tracking service (At step 910, first electronic device 102 may obtain second unique device ID 118 from second device 104 and transmit the first unique device 116 and second unique device ID 118 to registration server 110 via network 106, see [0118]); 
receiving, by the application, an acknowledgement that the third-party electronic device has been commissioned for use with the tracking service (At step 912, registration server 110 may also send one or more validation codes to first device 102 and/or second device 104, [0118]);
wherein, after the third-party electronic device is commissioned for use with the tracking service, the third-party electronic device does not communicate directly with the tracking system server (In some examples, second device 102 may include optional network interface 307, for direct communication with, for example, registration server 110 and/or monitoring server 114, [0069], one of ordinary skill in the art will understand that the second device may not have network interface, thus impossible to communicate directly to device without short short-range wireless communication interface, since in this situation the second device will only include the wireless communication interface 306).
However, Lakhani does not teach wherein, as a result of the third-party electronic device being commissioned for use with the tracking service, the tracking system server is configured to store location updates for the third-party electronic device in association with the identifier; and 
providing, by the application subsequent to receiving the acknowledgement, a location associated with the third-party electronic device to the tracking system server.
In an analogous art, Shaprio teaches wherein, as a result of the third-party electronic device being commissioned for use with the tracking service (For instance, in certain instances, the geolocation and/or status monitoring device, e.g., bracelet, may be configured for communicating with a controlling device… the control device may be a general purpose communication device or server associated with a database, [0082]), the tracking system server is configured to store location updates for the third-party electronic device in association with the identifier (Geolocation and/or health status can be correlated with an RF fingerprint of multiple RF or microwave sources, and known correlations of RF fingerprints and geolocations can be stored in a database, [0112]); and 
providing, by the application subsequent to receiving the acknowledgement, a location associated with the third-party electronic device to the tracking system server (Upon access of the link, e.g., by the requesting or third party, the system will signal the geolocation device to update and/or forward geolocation data to the server, [0229]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the registration of Lakhani with the position reporting of Shaprio to provide an apparatus and methods for determining a location of one or more devices using one or more location data sources as suggested.
However, Lakhani and Shaprio do not teach receiving, by the application, an updated location associated with the third-party electronic device from the tracking system server, wherein the updated location was reported to the tracking system server by one of a plurality of other computing devices associated with the tracking server after communicatively coupling with the third-party electronic device.
In an analogous art, Kulkarni teaches receiving, by the application, an updated location associated with the third-party electronic device (e.g. leaf nodes) from the tracking system server (For example, a developer of an application 5100 may use an API to program an application to pull data from a server of the system for use by an application, such as data about the current location of certain leaf nodes, such as to trigger a routine or process of the application when a particular leaf node arrives at a particular location, [0193]), wherein the updated location was reported to the tracking system server by one of a plurality of other computing devices (e.g. reader node) associated with the tracking server after communicatively coupling with the third-party electronic device (when a leaf node or reader node establishes contact with the system, it sends a message identifying itself and its own position to some appropriate reader node or cloud server, which then updates the DB with this information. In embodiments, when a leaf node or reader node changes position, it sends a current device record to some appropriate reader node or cloud server, which then updates the DB with this information, [0501]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the registration of Lakhani and Shaprio with the asset management of Kulkarni to provide an apparatus and methods for real time location and condition monitoring of assets as suggested.

Regarding claim 2, Lakhani as modified by Shaprio and Kulkarni teaches the method of Claim 1, further comprising: prior to detecting the third-party electronic device, receiving, from the user via a user interface of the application, a request to initiate a commissioning procedure with a third-party electronic device (At step 900, a registration application may be initiated on first device 102 via communication with registration server 110 over network 106. In some examples, the registration application may be initiated directly on first device 102. In some examples, the registration application may be initiated on first device 102 via a further electronic device, Lakhani [0115]).
Regarding claim 6, Lakhani as modified by Shaprio ad Kulkarni teaches the method of Claim 1 and Shaprio further teaches further comprising: determining that the third-party electronic device is not within a communicative range of the computing device of the user (the distance between the geolocation device and the master device exceeds a predetermined range, [0022]); notifying the user that the third-party electronic device is out of the communicative range (an alarm is set off in one or more of the geolocation device and the master device, [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the registration of Lakhani with the position reporting of Shaprio and Kulkarni to provide an apparatus and methods for determining a location of one or more devices using one or more location data sources as suggested.
Regarding claim 10, Lakhani as modified by Shaprio and Kulkarni  teaches the method of Claim 1, wherein the third-party electronic device is embodied in a consumer electronic device, a computer, a tablet, a piece of luggage, a bag, an electronic wallet, a set of keys, a vehicle, or a smart watch (In some examples, the second electronic device may include a wearable device e.g., a smart watch, a fitness tracker, a health tracker, a specialized wearable device, etc., Lakhani [0043]).
Regarding claim 11, Lakhani as modified by Shaprio and Kulkarni teaches the method of Claim 1, wherein the computing device comprises one of a smart phone, a computer, a gateway device, or an access point (For example, the first electronic device may include a mobile phone including a smartphone, Lakhani [0043]).
Regarding claim 20, Lakhani teaches a system (system of Fig. 1) comprising: 
a third-party electronic device of a user (e.g. 2nd electronic device 104) that is not associated with a tracking service and is not communicatively coupled with the tracking service (Fig.1 depicts that second electronic device 104 is not connecting to the servers), and has a primary function not associated with device tracking (Secure access application 308 may be stored in memory 300 and may contain computer-implementable code for performing the operations described herein, [0066]); 
an application associated with the tracking service executing on a computing device of the user (monitoring application 518 and secure access application 212/308); and a tracking system server associated with the tracking service (restriction access location and registration server 108/110), wherein: 
the application is configured to receive a request to commission the third-party electronic device for use with the tracking service (At step 900, a registration application may be initiated on first device 102 via communication with registration server 110 over network 106, [0115]); 
in response to receiving the request, the application is configured to communicatively couple with the third-party electronic device (at step 902, first device 102 may be wirelessly paired with second device 104, [0116]); after communicatively coupling with the third-party electronic device, the application is configured to initiate a commissioning exchange with the third-party electronic device (t step 908, registration server 110 may cause secure storage areas 204, 304 to be created on respective first device 102 and second device 104, [0118]); 
in response to the commissioning exchange, the third-party electronic device is configured to send an output of the commissioning exchange to the application (At step 910, first electronic device 102 may obtain second unique device ID 118 from second device 104 and transmit the first unique device 116 and second unique device ID 118 to registration server 110 via network 106, [0018]); 
in response to receiving the output of the commissioning exchange, the application is configured to send the output of the commissioning exchange to the tracking system server (At step 910, first electronic device 102 may obtain second unique device ID 118 from second device 104 and transmit the first unique device 116 and second unique device ID 118 to registration server 110 via network 106, see [0118]); in response to receiving the output of the commissioning exchange, the tracking system server is configured to: verify the output of the commissioning exchange (registration server 110 may also send one or more validation codes to first device 102 and/or second device 104, [0118]); and sendActive 69591810.1ATTORNEY DOCKETPATENT APPLICATION087865.011716/899,505 8 of 16an acknowledgement of that the third-party electronic device has been commissioned to the application executing on the computing device of the user (At step 910, first electronic device 102 may obtain second unique device ID 118 from second device 104 and transmit the first unique device 116 and second unique device ID 118 to registration server 110 via network 106, see [0118]), wherein, after the third-party electronic device is commissioned for use with the tracking service, the third-party electronic device does not communicate directly with the tracking system server (In some examples, second device 102 may include optional network interface 307, for direct communication with, for example, registration server 110 and/or monitoring server 114, [0069], one of ordinary skill in the art will understand that the second device may not have network interface, thus impossible to communicate directly to device without short short-range wireless communication interface, since in this situation the second device will only include the wireless communication interface 306).
However, Lakhani does not teach in response to receiving the output of the commissioning exchange, the application is configured to send a location associated with the third-party electronic device to the tracking system server; generate a unique identifier associated with the third-party electronic device from the output of the commissioning exchange; store the location associated with the third-party electronic device in association with the unique identifier.
In an analogous art, Shaprio teaches in response to receiving the output of the commissioning exchange (For instance, in certain instances, the geolocation and/or status monitoring device, e.g., bracelet, may be configured for communicating with a controlling device… the control device may be a general purpose communication device or server associated with a database, [0082]), the application is configured to send a location associated with the third-party electronic device to the tracking system server (Upon access of the link, e.g., by the requesting or third party, the system will signal the geolocation device to update and/or forward geolocation data to the server, [0229]); generate a unique identifier associated with the third-party electronic device from the output of the commissioning exchange (In particular instances, the processing may include generating a unique key, such as a unique key for associating the geolocation and/or status monitoring device, e.g., which may be configured as a bracelet or pendant, with the geolocation, environmental, and/or health status data generated and/or to be transmitted, [0224]); store the location associated with the third-party electronic device in association with the unique identifier (Geolocation and/or health status can be correlated with an RF fingerprint of multiple RF or microwave sources, and known correlations of RF fingerprints and geolocations can be stored in a database, [0112]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the registration of Lakhani with the position reporting of Shaprio to provide an apparatus and methods for determining a location of one or more devices using one or more location data sources as suggested.
However, Lakhani and Shaprio do not receive an updated location associated with the third-party electronic device from one of a plurality of other computing devices associated with the tracking server after communicatively coupled with the third-party electronic device, send the updated location associated with the third-party electronic device to the application executing on the computing device of the user.
In an analogous art, Kulkarni teaches send the updated location associated with the third-party electronic device to the application executing on the computing device of the user (For example, a developer of an application 5100 may use an API to program an application to pull data from a server of the system for use by an application, such as data about the current location of certain leaf nodes, such as to trigger a routine or process of the application when a particular leaf node arrives at a particular location, [0193]), receive an updated location associated with the third-party electronic device from one of a plurality of other computing devices associated with the tracking server after communicatively coupled with the third-party electronic device (In embodiments, when a leaf node or reader node establishes contact with the system, it sends a message identifying itself and its own position to some appropriate reader node or cloud server, which then updates the DB with this information. In embodiments, when a leaf node or reader node changes position, it sends a current device record to some appropriate reader node or cloud server, which then updates the DB with this information, [0501]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the registration of Lakhani and Shaprio with the asset management of Kulkarni to provide an apparatus and methods for real time location and condition monitoring of assets as suggested.

 Regarding claim 21, Lakhani as modified by Shaprio and Kulkarni teaches the method of Claim 1, wherein the acknowledgement comprises an identifier for the third-party electronic device generated by the tracking system server based on the output of the commissioning exchange (At optional step 918, first electronic device 102 may receive encryption/decryption keys generated by registration server 110 and transmit the received keys to second device 104, Lakhani [0119]).
Regarding claim 22, Lakhani as modified by Shaprio and Kulkarni teaches the system of Claim 20, wherein each other computing device of the plurality of other computing devices is executing an instance of the application associated with the tracking service which facilitates the other computing device communicatively coupling with the third-party electronic device (an application 5100 that uses or interacts with the system disclosed herein may be run or resident on various devices of the system, i.e., reader nodes 2000 deployed with the system, mobile devices 5000, and servers… Applications 5100 may, in embodiments, include user interface elements that allow users to undertake a wide range of actions with respect to system components such as the leaf nodes, reader nodes, cloud server, or server-based components, as well as with various data that is collected, processed, handled and reported by those devices, Kulkarni [0192]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the registration of Lakhani and Shaprio with the asset management of Kulkarni to provide an apparatus and methods for real time location and condition monitoring of assets as suggested.

Claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over Lakhani in view of Shaprio and further in view of Kulkarni and Li et al. (US 20180338241 A1).
Regarding claim 3, Lakhani as modified by Shaprio and Kulkarni teaches the method of Claim 1.
However, Lakhani, Shaprio and Kulkarni do not teach further comprising: prior to detecting the third-party electronic device, receiving, from the user via a website associated with the tracking service, a request to initiate a commissioning procedure with a third- party electronic device.
In an analogous art, Li teaches further comprising: prior to detecting the third-party electronic device, receiving, from the user via a website associated with the tracking service, a request to initiate a commissioning procedure with a third- party electronic device (When no response or unrecognized response comes back from the handset 102, the Dev 106 sends another message step 804 to the handset 102 inbox, indicating no associate software existing in the handset 102 (step 820 in FIG. 8, which is shown in more detail as in handset display screen 902/1002 in FIG. 9/10). The user then screen touches the web address link (URL) 906/1006 (FIG. 9/10), which makes the handset 102 send the application menu download request step 806 to the App Server, see Li [0243]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified registration Lakhani, Shaprio and Kulkarni with the provisioning of Li to provide an apparatus and methods capable of provisioning a second device via a first device as suggested.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lakhani in view of Shaprio and further in view of Kulkarni and Kim et al. (US 20180367947 A1).
Regarding claim 4, Lakhani as modified by Shaprio and Kulkarni teaches the method of Claim 1 further comprising: receiving a request for a location associated with the third-party electronic device from the user (a requester's, device that is configured to request and receive the geolocation and/or other data from the geolocation device, Shaprio [0225])
However, Lakhani and Shaprio do not teach determining that the third-party electronic device is not within a communicative range of the computing device of the user; and requesting an updated location associated with the third-party electronic device from the tracking system server.
In an analogous art, Kim teaches determining that the third-party electronic device is not within a communicative range of the computing device of the user (However, the location devices 1210 and 1218 are fixed at points in the venue 1200 that are outside of the communication range of the device 1204, and thus cannot receive any communications from the device 1204, see [0198]); and requesting an updated location associated with the third-party electronic device from the tracking system server (The user may make a location request to locate the object, see Kim [0177] and The request may be transmitted by the user's client device to a network server, see Kim [0178]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified registration Lakhani, Shaprio and Kulkarni with the tracking of Kim to provide an apparatus and methods capable of provisioning update tracking information as requested.

Claims 8-9 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lakhani in view Shaprio and further in view of Netanel et al. (US 20100009659 A1) and Kulkarni.
Regarding claim 8, Lakhani as modified by Shaprio and Kulkarni teaches the method of Claim 1, wherein the commissioning exchange with the third-party electronic device comprises: 
sending a request to initiate the commissioning exchange to the third-party electronic device (At step 900, a registration application may be initiated on first device 102 via communication with registration server 110 over network 106, Lakhani [0115]); 
receiving, from the third-party electronic device, an interim unique identifier and an interim authentication key associated with the tracking service (At step 612, responsive to the request (step 610), first device 102 may receive second unique device ID 118 and a validation code from second device 104, Lakhani [0086]) and stored by the third-party electronic device prior to receiving the request to initiate the commissioning exchange (The validation code may be one of one or more validation codes generated by registration server 110 and sent to first device 102 and subsequently transmitted to second device 104 during a registration process, [0087])
However, Lakhani, Shaprio and Kulkarni do not teach generating a first random number; 
sending the first random number to the third-party electronic device; 
receiving, from the third-party electronic device, a second random number generated by the third-party electronic device; and providing the first random number, the second random number, and the interim unique identifier to the tracking system server as the output of the commissioning exchange.
In an analogous art, Netanel teaches generating a first random number (the bootstrap process begins by generating a general bootstrap MSID, which allows the wireless device MS to access the network, see [0050]); 
sending the first random number to the third-party electronic device (registration request b-msid, b-esn, randc, see step 13 of Fig. 1A); 
receiving, from the third-party electronic device, a second random number generated by the third-party electronic device (OMT auth=1,rand, see step 11 of Fig. 1A); and providing the first random number, the second random number, and the interim unique identifier to the tracking system server as the output of the commissioning exchange (authreq b-msid, b-esn, rand, authr, see step 14 of Fig. 1a).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the provisioning of Lakhani, Shaprio and Kulkarni with the authentication of Netanel to provide an apparatus and methods for tracking to lower operational costs increasing marginal returns associated with subscriber acquisition as suggested.
Regarding claim 9, Lakhani as modified by Shaprio, Kulkarni and Netanel teaches the method of Claim 8, and Netanel further teaches wherein the interim unique identifier and the interim authentication key are stored by the electronic device during manufacture of or a firmware update of the third-party electronic device or firmware update of the third-party electronic device (the initial identification of the MS can be the electronic serial number ESN signed by handset's manufacturer key, [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the provisioning of Lakhani, Shaprio Kulkarni with the authentication of Netanel to provide an apparatus and methods for tracking to lower operational costs increasing marginal returns associated with subscriber acquisition as suggested.
Regarding claim 12, Lakhani teaches a method (Method of Fig. 9) of commissioning a third-party electronic device of a user (e.g. 2nd electronic device 104) for use with a tracking service via an application associated with the tracking service (System 100 may also include monitoring server 114 for periodically monitoring session information and device information during access to various resources by first device, [0046]) executing on a computing device of the user (1st electronic device 102), comprising: 
receiving, by a tracking system server of the tracking service and from the application associated with the tracking service executing on the computing device of the user, output of a commissioning exchange between the application associated with the tracking service and the third-party electronic device (At step 910, first electronic device 102 may obtain second unique device ID 118 from second device 104 and transmit the first unique device 116 and second unique device ID 118 to registration server 110 via network 106, see [0118]), wherein the third-party electronic device is not associated with the tracking service (Fig.1 depicts that second electronic device 104 is not connecting to the servers) and has a primary function not associated with device tracking (application of the obtained security credentials (while in an authenticated state) may cause a locking mechanism at the physical access point to disengage, thereby permitting access to the physical access point, [0109]); wherein the output comprises a first random number, a second random number, and an interim unique identifier;Active 69591810.1ATTORNEY DOCKETPATENT APPLICATION 087865.011716/899,505 5 of 16and providing, by the tracking system server to the application associated with the tracking service, an acknowledgement that the third-party electronic device has been commissioned for use with the tracking service, and wherein, after the third-party electronic device is commissioned for use with the tracking service, the third-party electronic device does not communicate directly with the tracking system server (In some examples, second device 102 may include optional network interface 307, for direct communication with, for example, registration server 110 and/or monitoring server 114, [0069], one of ordinary skill in the art will understand that the second device may not have network interface, thus impossible to communicate directly to device without short short-range wireless communication interface, since in this situation the second device will only include the wireless communication interface 306).
However, Lakhani does not teach wherein, as a result of the third-party electronic device being commissioned for use with the tracking service, the tracking system server is configured to store location updates for the third-party electronic device in association with the permanent unique identifier.
In an analogous art, Shaprio teaches wherein, as a result of the third-party electronic device being commissioned for use with the tracking service (For instance, in certain instances, the geolocation and/or status monitoring device, e.g., bracelet, may be configured for communicating with a controlling device… the control device may be a general purpose communication device or server associated with a database, [0082]), the tracking system server is configured to store location updates for the third-party electronic device in association with the identifier (Geolocation and/or health status can be correlated with an RF fingerprint of multiple RF or microwave sources, and known correlations of RF fingerprints and geolocations can be stored in a database, [0112]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the registration of Lakhani with the position reporting of Shaprio to provide an apparatus and methods for determining a location of one or more devices using one or more location data sources as suggested.
However, Lakhani and Shaprio do not teach wherein the output comprising a first random number, a second random number, and an interim unique identifier; generating, by the tracking system server, a permanent unique identifier based on at least the first random number, the second random number, and the interim unique identifier; storing, by the tracking system server, the permanent unique identifier in a database associated with the tracking service.
In an analogous art, Netanel teaches wherein the output comprising a first random number, a second random number, and an interim unique identifier (authreq b-msid, b-esn, rand, authr, see step 14 of Fig. 1a); 
generating, by the tracking system server, a permanent unique identifier based on at least the first random number, the second random number, and the interim unique identifier (ISM then, derive session keys using [A Key,SSDA,SSDB]=GenerateSessionKey (MSID, ESN, RAND, RANDU, SiwaID, SiwaKey) 30 and respond with a report [B-MSID, B-ESN, success] 10 to the network, see step 30 of Fig. 1B , [0057]); storing, by the tracking system server, the permanent unique identifier in a database associated with the tracking service (The ISM extracts SiwaID using SiwaID=ExtractSiwaID(B-ESN) 95 and check SiwaID in its database, see [0058]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the provisioning of Lakhani and Shaprio with the authentication of Netanel to provide an apparatus and methods for tracking to lower operational costs increasing marginal returns associated with subscriber acquisition as suggested.
However, Lakhani, Shaprio and Netanel do not teach receiving, by the application, an updated location associated with the third-party electronic device from the tracking system server, wherein the updated location was reported to the tracking system server by one of a plurality of other computing devices associated with the tracking server after communicatively coupling with the third-party electronic device.
In an analogous art, Kulkarni teaches receiving, by the application, an updated location associated with the third-party electronic device (e.g. leaf nodes) from the tracking system server (For example, a developer of an application 5100 may use an API to program an application to pull data from a server of the system for use by an application, such as data about the current location of certain leaf nodes, such as to trigger a routine or process of the application when a particular leaf node arrives at a particular location, [0193]), wherein the updated location was reported to the tracking system server by one of a plurality of other computing devices (e.g. reader node) associated with the tracking server after communicatively coupling with the third-party electronic device (In embodiments, when a leaf node or reader node establishes contact with the system, it sends a message identifying itself and its own position to some appropriate reader node or cloud server, which then updates the DB with this information. In embodiments, when a leaf node or reader node changes position, it sends a current device record to some appropriate reader node or cloud server, which then updates the DB with this information, [0501]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the registration of Lakhani, Shaprio and Netanel with the asset management of Kulkarni to provide an apparatus and methods for real time location and condition monitoring of assets as suggested.

Regarding claim 13, Lakhani as modified by Shaprio, Netanel and Kulkarni teaches the method of Claim 12, and Shaprio further teaches receiving, from the application associated with the tracking service, the permanent unique identifier and a location associated with the third-party electronic device (Upon access of the link, e.g., by the requesting or third party, the system will signal the geolocation device to update and/or forward geolocation data to the server, [0229]); and storing, by the tracking system server, the location associated with the third-party electronic device in association with the permanent unique identifier in the database associated with the tracking service (Geolocation and/or health status can be correlated with an RF fingerprint of multiple RF or microwave sources, and known correlations of RF fingerprints and geolocations can be stored in a database, [0112]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the registration of Lakhani, Netanel and Kulkarni with the position reporting of Shaprio to provide an apparatus and methods for determining a location of one or more devices using one or more location data sources as suggested.
Regarding claim 14, Lakhani as modified by Shaprio, Netanel and Kulkarni teaches the method of Claim 13, and Shaprio further teaches wherein: the computing device of the user is one of a plurality of computing devices executing the application associated with the tracking service (see device 102 and 104 of Lakhani Figs. 2-3); and the permanent unique identifier and the location are received from the application associated with the tracking service executing on another computing device of the plurality of computing devices after communicatively coupling with the third-party electronic computing device (geolocation device outputs geolocation data to the server, Shaprio Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the registration of Lakhani, Kulkarni and Netanel with the position reporting of Shaprio to provide an apparatus and methods for determining a location of one or more devices using one or more location data sources as suggested.
Regarding claim 15, Lakhani as modified by Shaprio, Netanel and Kulkarni teaches the method of Claim 14, and Shaprio further teaches further comprising: determining that the location associated with the third-party electronic device exceeds a threshold distance from a location associated with the computing device of the user (the distance between the geolocation device and the master device exceeds a predetermined range, [0022]), notifying the computing device of the user that the location associated with the third-party electronic device exceeds the threshold distance (an alarm is set off in one or more of the geolocation device and the master device, [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the registration of Lakhani, Kulkarni and Netanel with the position reporting of Shaprio to provide an apparatus and methods for determining a location of one or more devices using one or more location data sources as suggested.
Regarding claim 16, Lakhani as modified by Shaprio, Netanel Kulkarni teaches the method of Claim 13, and Shaprio further teaches further comprising: receiving a request for a location associated with the third-party electronic device from application executing on the computing device of the user, the request comprising the permanent unique identifier (the URL may be used to allow a parent or guardian or medical assistant, and/or government authority to access the generated geolocation, health, and/or environmental data of the person, animal, or object associated with, e.g., wearing, the device, which URL may be accessed for a given period of time, [0224]); retrieving the location associated with the third-party electronic device from the database associated with the tracking service by querying the database associated with the tracking service with the permanent unique identifier (Geolocation and/or health status can be correlated with an RF fingerprint of multiple RF or microwave sources, and known correlations of RF fingerprints and geolocations can be stored in a database. When RF or microwave signals from multiple sources are received by sensors on the bracelet, the RF fingerprint can be determined and compared with the database in order to determine the geolocation and/or health of the child, [0112]); and providing the retrieved location associated with the third-party electronic device to the application executing on the computing device of the user (location and/or other data may be directly provided to the receiving device, so as to be immediately accessible to the receiving device, or indirectly such as by sending an accessible link, e.g., over a secure network, to the receiving device, thereby allowing an operator to click on and activate the link and thereby be granted access to the location, environmental, and/or health status information, Shaprio [0225]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the provisioning of Lakhani, Kulkarni and Shaprio with the authentication of Netanel to provide an apparatus and methods for tracking to lower operational costs increasing marginal returns associated with subscriber acquisition as suggested.
 	Regarding claim 17, Lakhani as modified by Shaprio, Netanel and Kulkarni teaches the method of Claim 12, and Netanel further teaches further comprising: determining, by the tracking system server, an interim authentication key based on the interim unique identifier (ISM extract the ESN using ESN=ExtractMSCommand (RANDBS, SiwaKey) 66, generate a signature AUTHBS=Sign-2 (MSID, ESN, RAND, SiwaKey) 66 and respond with bschall [B-MSID, B-ESN, AUTHBS], see Netanel [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the provisioning of Lakhani, Kulkarni and Shaprio with the authentication of Netanel to provide an apparatus and methods for tracking to lower operational costs increasing marginal returns associated with subscriber acquisition as suggested.
Regarding claim 18, Lakhani as modified by Shaprio, Netanel and Kulkarni teaches the method of 17, wherein the tracking system server has stored a plurality of preliminary unique identifiers in association with a plurality of interim authentication keys in the database associated with the tracking service (Registration information may be stored in registration database 112. Registration information may include, for example, first unique identifier 116 associated with first device 102, second unique identifier 118 associated with second device 104 and any restricted access locations for authorized access by first device 102. In some examples, the registration information may also include authentication ID 120. In some examples, registration server 110 may also store user information, such as, without being limited to, user device details (e.g., device name, device model, media access control (MAC) information, an internet protocol (IP) address, an operating system, etc.), any logs of user activity, user credentials back up data, user device certificate(s) (e.g., a public key), and user authentication and/or user identification backup data, Lakhani [0045])); and wherein determining the interim authentication key comprises querying the database with the received interim unique identifier (For example, the previous personal user ID may be used to decrypt a backed up security credentials database, Lakhani [0162]).
Regarding claim 19, Lakhani as modified by Shaprio, Netanel and Kulkarni teaches the method of Claim 12, and Netanel further teaches further comprising: 
receiving, from the application associated with the tracking service, a first session key generated by the third-party electronic device (authereq(b-msid, b-esn, rand,authr), step 14 of Fig. 1); 
generating, by the tracking system server, a second session key based on a predetermined combination of the permanent unique identifier and one or more pieces of information not received from the application associated with the tracking service ( step 15 of Netanel Fig. 1)); and 
verifying, by the tracking system server, the information not received from the application associated with the tracking service by comparing the first session key and the second session key (A unique challenge is used to verify that both sides of the communication, i.e. the wireless device and the ISM are in sync such that session keys between the pair can be derived, Netanel [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the provisioning of Lakhani, Kulkarni and Shaprio with the authentication of Netanel to provide an apparatus and methods for tracking to lower operational costs increasing marginal returns associated with subscriber acquisition as suggested.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Klitenik et al. (US 20200167724 A1) discloses systems and methods are described for a wireless asset-tracking system that enables automated continuous characterization of aspects of shipment flow through a supply chain. The modular wireless tracking devices travel with shipments to report location and other data to a computational back end.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/               Examiner, Art Unit 2641                                                                                                                                                                                         

/CHARLES N APPIAH/               Supervisory Patent Examiner, Art Unit 2641